DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “claims 1” in line 1.  Claim 3 is dependent from a singular claim. The plural form of the word claim is not appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 2:
Claim 2 recites the limitation "[a]n alignment tool according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a]n alignment tool…” recited in claim 2 refers to the “[a]n alignment tool…” recited in claim 1; or, if claim 2 is to be examined as an independent claim.

Claim 3:
Claim 3 recites the limitation "[a]n alignment tool according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a]n alignment tool…” recited in claim 3 refers to the “[a]n alignment tool…” recited in claim 1; or, if claim 3 is to be examined as an independent claim.

Claim 4:
Claim 4 recites the limitation "[a]n alignment tool according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a]n alignment tool…” recited in claim 4 refers to the “[a]n alignment tool…” recited in claim 1; or, if claim 4 is to be examined as an independent claim.

Claim 6:
Claim 6 recites the limitation "[a] tool kit according to claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] tool kit…” recited in claim 6 refers to the “[a] tool kit…” recited in claim 5; or, if claim 6 is to be examined as an independent claim.

Claim 7:
Claim 7 recites the limitation "[a] tool kit according to claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] tool kit…” recited in claim 7 refers to the “[a] tool kit…” recited in claim 5; or, if claim 7 is to be examined as an independent claim.

Claim 8:
Claim 8 recites the limitation "[a] tool kit according to claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] tool kit…” recited in claim 8 refers to the “[a] tool kit…” recited in claim 5; or, if claim 8 is to be examined as an independent claim.

Claim 9:
Claim 9 recites the limitation "[a] tool kit according to claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent 

Claim 10:
Claim 10 recites the limitation "[a] tool kit according to claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] tool kit…” recited in claim 10 refers to the “[a] tool kit…” recited in claim 5; or, if claim 10 is to be examined as an independent claim.

Claim 12:
Claim 12 recites the limitation "[a] method according to claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] method…” recited in claim 12 refers to the “[a] method…” recited in claim 11; or, if claim 12 is to be examined as an independent claim.

Claim 13:
Claim 13 recites the limitation "[a] method according to claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] method…” recited in claim 13 refers to the “[a] method…” recited in claim 11; or, if claim 13 is to be examined as an independent claim.

Claim 14:
Claim 14 recites the limitation "[a] method according to claim 13" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] method…” recited in claim 14 refers to the “[a] method…” recited in claim 13; or, if claim 14 is to be examined as an independent claim.

Claim 15:
Claim 15 recites the limitation "[a] method according to claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because it is unclear if the “[a] method…” recited in claim 15 refers to the “[a] method…” recited in claim 11; or, if claim 15 is to be examined as an independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPherson (US 2,642,999).

Claim 1:
McPherson discloses a tool (col. 1, lines 1-2) comprising:
an attachment portion (21) for attachment (fig. 2, col. 2, lines 15-21); 
a support surface (top surface of 13 including dish 31) for receiving an object (fig. 2, col. 2, lines 37-45); and,
a magnet (14) to magnetically retain the object on the support surface (top surface of 13 including dish 31) (fig. 2, col. 1, line 51 bridging col. 2, line 5).

Claim 2:
McPherson discloses the tool according to claim 1, wherein the magnet (14) is embedded within the tool (figs. 1-4, col. 2, lines 2-15).

Claim 3:
McPherson discloses the tool according to claims 1, comprising a flange (top surface of 13 including dish 31) defining the support surface (fig. 2, col. 2, lines 37-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McPherson as applied to claim 1 above, and further in view of White (US 2,446,119 A).

Claim 4:
McPherson discloses the tool according to claim 1; and, McPherson fails to disclose or fairly suggest the tool comprises a fiber reinforced polymer.  Instead, McPherson discloses a tool comprising a generic plastic (col. 1, lines 53 bridging col. 2, line 6).  White discloses a method for producing fiber reinforced plastic bodies (col. 6, lines 39-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the generic plastic material of McPherson for fiber reinforced plastic material of White in order to improve or increase the strength of the workpiece (White, col. 1, lines 1-9 and col. 2, lines 21-26). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of In re Leshin 125 USPQ 416.  See MPEP §2144.07 - Art Recognized Suitability for an Intended Purpose. It is also noted that choosing a particular material would provide the predictable result of strength, rigidity and workability in an environment of one’s choosing (high temperature and high pressure).

Allowable Subject Matter
Claims 5 and 11 are allowed.
Claims 6-10 and 12-15 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith (US 3,579,617) discloses a magnetic fixture having a support surface for positioning an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726